 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HOPE ALLEY, CA SBN #314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     TRUMAN TAYLOR
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 6:17-mj-00036
12                     Plaintiff,                    MOTION TO DISMISS; ORDER
13   vs.
14   TRUMAN TAYLOR,
15                     Defendant.
16
17          Defendant Truman Taylor hereby files this motion to dismiss pursuant to 18 U.S.C.
18   § 3607(a). The Government does not oppose this request.
19          On July 25, 2017, Mr. Taylor pleaded guilty to possession of a controlled substance in
20   violation of 36 C.F.R. § 2.35(b)(2). Pursuant to the agreement of the parties, the Court granted
21   Mr. Taylor a deferred entry of judgment under 18 U.S.C. § 3607(a). On June 14, 2018, the Court
22   vacated Mr. Taylor’s review hearing because he had fully complied with the terms of his probation.
23   Mr. Taylor’s probation expired on July 25, 2018.
24          Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
25   not violated a condition of his probation, the court shall, without entering a judgment of conviction,
26   dismiss the proceedings against the person and discharge him from probation.” 18 U.S.C. §
27   3607(a). Here, Mr. Taylor’s term of probation has expired, and he did not violate any condition
28   of his probation. Accordingly, Mr. Taylor requests that the Court, without entering a judgment of
 1   conviction, dismiss the proceedings.
 2
                                                  Respectfully submitted,
 3
 4                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 5
 6   Date: November 7, 2018                       /s/ Hope Alley
                                                  HOPE ALLEY
 7                                                Assistant Federal Defender
                                                  Attorney for Defendant
 8                                                TRUMAN TAYLOR
 9
10                                                ORDER
11            Pursuant to 18 U.S.C. § 3607(a), the court hereby dismisses the proceedings against Mr.
12   Taylor in United States v. Taylor, Case No. 6:17-mj-00036.
13
     IT IS SO ORDERED.
14
15
     Dated:      November 20, 2018
16                                                    UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27

28

     Taylor - Motion to Dismiss                          -2-
